Title: To Thomas Jefferson from Albert Gallatin, 22 March 1804
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir 
            Thursday [22 Mch. 1804]
          
          I enclose the land office recommendations. The result seems to be
          1. Benjamin Tupper of Marietta Receiver of public monies at Marietta—vice—Backus resigned
          2. Willys Silliman of Ohio Register of the land office at Zanesville
          3. Thomas Van Swearingen of Ohio Receiver of public monies at Zanesville
          The office at Zanesville was established by a law of the last session of Congress, but had not yet been organised.
          Griffin Greene recommended by Mr Mansfield is already Collector &, I am told, Post master of Marietta
          Mr Worthington would certainly have joined Mr Morrow in recommending Mr Van Swearingen; but he is his brother in law.
          Respectfully Your obedt. Servt.
          
            Albert Gallatin 
          
         